Citation Nr: 0925000	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in June 2008.  The matter was 
originally on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In March 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the Veteran asserted that he wished for his claim of 
service connection for a left knee disability to be 
considered on a direct basis only and not as secondary to a 
right foot disability, as originally claimed.  


FINDING OF FACT

The Veteran's mild degenerative joint disease of the left 
knee was not incurred in service.  


CONCLUSION OF LAW

Entitlement to service connection for a left knee disability 
is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded this matter in June 2008 for the RO to (1) 
obtain records from the VA medical center (VAMC) in Muskogee 
from May 24, 2006 to the present; (2) make reasonable efforts 
to secure records from the Orthopedic Center in Tulsa from 
February 12, 2004 to the present; and (3) provide the Veteran 
with a VA orthopedic examination.  A remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, 
the Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  Here, the Board finds that 
the RO obtained pertinent VAMC treatment records and 
attempted to obtain a release for records from the Orthopedic 
Center in Tulsa.  In August 2008, the Veteran stated that he 
had no new evidence to submit.  The RO provided a VA 
examination in October 2008.  The Board finds that the RO's 
actions are in substantial compliance with the remand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in July 2004.  In that letter 
the RO advised the Veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the Veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  A July 2008 notice letter sent by the Appeals 
Management Center (AMC) included much of the same 
information, including what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.

In the correspondence dated in July 2008, the AMC also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The AMC explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a supplemental statement of the case in February 
2009.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records, VAMC records and private medical records.  The RO 
provided VA examinations in May 2005 and October 2008.  In 
his VCAA response, dated in June 2006, the Veteran affirmed 
that he had no other evidence to give to VA to substantiate 
his claim.  The Veteran made a similar statement in August 
2008.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

The Veteran filed a claim for service connection of a left 
knee disability in January 2004.  The RO denied service 
connection in an October 2004 rating decision; the Veteran 
appeals that decision.  During his March 2008 Board hearing, 
the Veteran testified that his left knee problem is the 
result of an injury sustained in service during a parachute 
jump at Fort Bragg, North Carolina.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  
 
Analysis

In assessing whether the Veteran is entitled to service 
connection for a left knee disability, the evidence of record 
must show that the Veteran currently has that disability.  
During his most recent VA examination, conducted in October 
2008, the VA examiner diagnosed the Veteran with mild 
degenerative joint disease of the left knee with zero to mild 
loss of function.  VAMC and private medical records show that 
the Veteran has complained of left knee pain on several 
occasions.  The competent medical evidence indicates that the 
Veteran has a current left knee disorder.   

Nevertheless, the medical evidence does not show that the 
Veteran's current left knee disorder is related to his active 
military service or manifested to a compensable degree within 
one year of discharge.  There is evidence that the Veteran 
sustained a left knee injury in service.  A service treatment 
record dated in April 1965 shows that the Veteran injured his 
left knee during a parachute jump.  The knee was swollen and 
large, and X-rays taken at the time were negative.  The 
Veteran was prescribed light duty.  Subsequent treatment 
records, however, show that the Veteran did not suffer from a 
chronic left knee problem after the accident.  Notably, just 
three months later, in a July 1964 report of medical history 
prepared in conjunction with an examination, the Veteran 
reported no arthritis, no bone, joint or other deformity and 
no trick or locked knee.  In a report of medical history 
prepared in conjunction with a June 1969 examination, the 
Veteran reported that he had never suffered from a trick or 
locked knee.  In the June 1969 examination report, the 
military examiner noted normal lower extremities.  In sum, 
there is no evidence that the Veteran complained of or 
received treatment for his left knee after the April 1964 
injury.    

The earliest complaints of and treatment for left knee pain 
of record were in February 2004.  A private treatment note by 
Dr. Gray shows that the Veteran complained of left knee pain 
for the past five to six months.  The Board notes that these 
complaints occurred 35 years after military service.  In 
addition, there is no other medical evidence linking the 
Veteran's left knee disability to his active military service 
or the year following his discharge.  To the contrary, the 
October 2008 VA examiner opined that the Veteran's mild 
degenerative joint disease of the left knee is less likely 
related or attributable to service and is more likely due to 
the age-related wear and tear process.  As the examiner 
reviewed the claims file and compiled a detailed report 
before offering his conclusions, the Board finds the October 
2008 VA examination report and opinion to be highly 
probative. 

With regard to the Veteran's lay statements that his in-
service fall caused his current left knee problems, the 
Veteran does not have medical training and is not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of a left 
knee disorder.  The Veteran's statements offered in support 
of his claim are not competent medical evidence and do not 
serve to establish that a left knee disability was incurred 
in service. 

The Board notes that during his March 2008 Board hearing, the 
Veteran testified that he injured his left knee during a 
"combat jump" that took place at Fort Bragg, North 
Carolina.  As discussed above, service treatment records show 
that the jump occurred in April 1965.  Service personnel 
records, specifically a June 1969 disposition, indicate that 
the Veteran served at Fort Bragg until June 1965, then served 
in the Republic of Vietnam from July 1965 to May 1966.  Since 
the evidence shows that the Veteran's injury occurred in a 
non-combat situation in Fort Bragg prior to service in the 
Republic of Vietnam, the Board finds that the combat 
presumption provision under 38 U.S.C.A. § 1154 is 
inapplicable here.    

Since the Board has found the VA examination report to be 
reliable, and since there is no competent medical evidence to 
the contrary, the Board is unable to grant service connection 
for a left knee disorder.  The preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


